COMMON STOCK REGISTRATION RIGHTS AGREEMENT

AMONG

CENTRAL EUROPEAN MEDIA ENTERPRISES LTD.

AND

THE LENDERS NAMED HEREIN,

Dated as of July 31, 2002

THIS COMMON STOCK REGISTRATION RIGHTS AGREEMENT (the "Agreement") is made and
entered into as of July 31, 2002 among Central European Media Enterprises Ltd.,
a Bermuda corporation (the "Company"), and the lenders executing the signature
pages hereto (the "Lenders").

This Agreement is made pursuant to the Senior Secured Credit Agreement, dated as
of July 31, 2002 among the Company, Central European Media Enterprises N.V., CME
Media Enterprises B.V. (the "Borrower") and the lenders and agent named therein
(the "Credit Agreement"), relating to, among other things, the commitment of the
Lenders to make certain loans to the Borrower and, in connection therewith, the
issuance by the Company of Warrants exercisable for shares of class A common
shares, par value $.08 per share ("Class A Common Stock"), of the Company, at a
price, subject to adjustment, set forth therein.

In order to induce the Lenders to enter into the Credit Agreement, the Company
has agreed to provide to the Holders (as defined), among other things, the
registration rights for the Class A Common Stock set forth in this Agreement.
The execution of this Agreement is a condition to the obligations of the Lenders
to makes loans under the Credit Agreement.

In consideration of the foregoing, the parties hereto agree as follows:

1. Definitions. As used in this Agreement, the following capitalized defined
terms shall have the following meanings:

"Affiliate" means, as applied to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with, such Person. For purposes of this definition, "control"
(including, with correlative meanings, the terms "controlling," "controlled by"
and "under common control with"), as applied to any Person, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise.

"Agreement" shall have the meaning set forth in the preamble.

"Board" means, with respect to any Person, the Board of Directors of such Person
or any duly authorized committee of that Board.

"Borrower" shall have the meaning set forth in the preamble and shall also
include the Borrower's successors.

"Business Day" means any day excluding Saturday, Sunday and any day which is a
legal holiday under the laws of New York, New York or London, England or is a
day on which banking institutions therein located are authorized or required by
law or other governmental action to close.

"Class A Common Stock" shall have the meaning set forth in the preamble together
with any other shares of Common Stock issued in exchange therefore.

"Credit Agreement" shall have the meaning set forth in the preamble.

"Company" shall have the meaning set forth in the preamble and shall also
include the Company's successors.

"Common Stock" means, with respect to any Person, any and all shares, interests,
participations and other equivalents (however designated, whether voting or
non-voting) of such Person's common stock, whether now outstanding or hereafter
issued, and includes, without limitation, all series and classes of such common
stock.

"Demand Registration" shall have the meaning set forth in Section 2.1.

"Exchange Act" shall mean the Securities Exchange Act of 1934, as amended from
time to time.

"Holder" shall mean the Lenders, for so long as such Lenders own any Warrants,
Registrable Securities or Warrant Shares, and each of their successors, assigns
and direct and indirect transferees who become registered owners of Warrants,
Registrable Securities or Warrant Shares.

"Included Shares" shall have the meaning set forth in Section 2.1.

"indemnified party" shall have the meaning set forth in Section 4.1(c).

"indemnifying party" shall have the meaning set forth in Section 4.1(c).

"Lenders" shall have the meaning set forth in the preamble and shall also
include each Lender's successors and assigns.

"Person" means an individual, a corporation, a partnership, an association, a
trust or any other entity or organization, including a government or political
subdivision or an agency or instrumentality thereof.

"Piggy-Back Registration" shall have the meaning set forth in Section 2.2.

"Prospectus" shall mean the prospectus included in any Registration Statement
(including, without limitation, any prospectus subject to completion and a
prospectus that includes any information previously omitted from a prospectus
filed as part of an effective registration statement in reliance upon Rule 430A
promulgated under the Securities Act), as amended or supplemented by any
prospectus supplement, with respect to the terms of the offering of any portion
of the Registrable Securities covered by such Registration Statement, and all
other amendments and supplements to the Prospectus, including post-effective
amendments, and all material incorporated by reference, if any, in such
Prospectus.

"Registrable Securities" shall mean the shares of Class A Common Stock and any
other securities issued and issuable upon exercise of the Warrants. As to any
particular Registrable Securities, such securities shall cease to be Registrable
Securities when (i) a Registration Statement with respect to such securities
shall have been declared effective under the Securities Act and such securities
shall have been disposed of pursuant to such Registration Statement, (ii) such
securities have been sold to the public pursuant to Rule 144 (or any similar
provision then in force, but not Rule 144A under the Securities Act, as such
Rule may be amended from time to time, or any similar rule or resolution
hereafter adopted by the SEC) under the Securities Act, (iii) such securities
shall have been otherwise transferred by such Holder and new certificates for
such securities not bearing a legend restricting further transfer shall have
been delivered by the Company or its transfer agent and subsequent disposition
of such securities shall not require registration or qualification under the
Securities Act or any similar state law then in force (iv) such securities shall
have ceased to be outstanding or (v) fewer than 10,000 shares, subject to
adjustment for stock splits, stock dividends and stock re-combinations, that
would otherwise be Registrable Securities remain outstanding and all such shares
are permitted to be sold without registration pursuant to Rule 144(k) under the
Securities Act.

"Registration Expenses" shall mean all expenses incident to the Company's
performance of or compliance with this Agreement, including, without limitation,
all SEC and stock exchange or National Association of Securities Dealers, Inc.
registration and filing fees and expenses, fees and expenses of compliance with
securities or blue sky laws (including, without limitation, reasonable fees and
disbursements of counsel for the underwriters in connection with blue sky
qualifications of the Registrable Securities), printing expenses, messenger,
telephone and delivery expenses, fees and disbursements of counsel for the
Company and all independent certified public accountants retained by the
Company, the fees and disbursements of underwriters customarily paid by issuers
or sellers of securities (but not including any underwriting discounts or
commissions or transfer taxes, if any, attributable to the sale of Registrable
Securities by Holders of such Registrable Securities) and the fees and expenses
of one legal counsel retained by the holders of a majority of the Registrable
Securities included in such registration statement.

"Registration Statement" shall mean any registration statement of the Company
which covers any of the Warrant Shares pursuant to the provisions of this
Agreement and all amendments and supplements to any such Registration Statement,
including post-effective amendments, in each case including the Prospectus
contained therein, all exhibits thereto and all material incorporated by
reference therein.

"Restricted Security" shall mean any Warrant Share which is a "restricted
security" within the meaning of Rule 144(a)(3) under the Securities Act.

"Rule 144" shall mean Rule 144 under the Securities Act, as such Rule may be
amended from time to time, or any similar rule (other than Rule 144A under the
Securities Act) or regulation hereafter adopted by the SEC providing for offers
and sales of securities made in compliance therewith resulting in offers and
sales by subsequent holders that are not affiliates of an issuer of such
securities being free of the registration and prospectus delivery requirements
of the Securities Act.

"SEC" shall mean the Securities and Exchange Commission.

"Securities Act" shall mean the Securities Act of 1933, as amended from time to
time.

"Transfer Agent" means any transfer agent or registrar appointed by the Company
for the Warrants or Warrant Shares.

"Warrant Shares" means the shares of Class A Common Stock and any other
securities issued and issuable upon exercise of the Warrants.

2. Registration Rights.

2.1. Demand Registration.

(a) Request for Registration. At any time after the earlier to occur of (i) the
first date the Company becomes eligible to file a Registration Statement on Form
S-3 under the Securities Act and (ii) March 31, 2003, the Holders of not less
than a majority in the aggregate of the Warrant Shares and the Registrable
Securities may collectively make a single written request for registration under
the Securities Act of their Registrable Securities (a "Demand Registration").
Any such request will specify the number of Registrable Securities proposed to
be sold and will also specify the intended method of disposition thereof. Upon a
demand, the Company will prepare and file within 60 days of such demand and use
its reasonable best efforts to cause to be effective a registration statement in
respect of such Registrable Securities. The Company shall give written notice of
such registration request within 10 days after the receipt thereof to all other
Holders of Warrants and Registrable Securities. Within 20 days after receipt of
such notice by any Holder, such Holder may request in writing that Registrable
Securities be included in such registration and the Company shall include in the
Demand Registration the Registrable Securities of any such selling Holder
requested to be so included (the "Included Shares"). Each such request by such
other selling Holders shall specify the number of Included Shares proposed to be
sold and the intended method of disposition thereof. Notwithstanding anything
herein to the contrary, the Company may postpone for up to 30 days the filing or
effectiveness of a registration statement pursuant to a request under this
section if the Board (with the concurrence of the managing underwriters, if any)
determines in good faith that such registration would be reasonably expected to
have an adverse effect on any proposal or plan by the Company to engage in any
acquisition of assets, merger, consolidation, tender offer, financing or similar
transaction; provided that the Company may not exercise this right more than
once in any 12-month period. In the event of any postponement described in the
immediately preceding sentence the Holders exercising their Demand Registration
right shall, upon written notice to the Company, be entitled to withdraw such
request and, if such request is withdrawn, such request shall not count as a
Demand Registration pursuant to this Section 2.1(a). If any Holder that has
exercised its Demand Registration rights pursuant to this Section 2.1(a) is not
able to sell all of its Registrable Securities covered by such Demand
Registration, then such registration shall not count as a Demand Registration
for purposes of this Section 2.1(a).

(b) Effective Registration. A registration will not be deemed to have been
effected as a Demand Registration unless it has been declared effective by the
SEC and the Company has complied in all material respects with its obligations
under this Agreement with respect thereto; provided that if, after it has become
effective, the offering of Registrable Securities pursuant to such registration
is or becomes the subject of any stop order, injunction or other order or
requirement of the SEC or any other governmental or administrative agency, or if
any court prevents or otherwise limits the sale of Registrable Securities
pursuant to the registration (for any reason other than the act or omissions of
the selling Holders), such registration will be deemed not to have been
effected. If (i) a registration requested pursuant to this Section 2.1 is deemed
not to have been effected or (ii) the registration requested pursuant to this
Section 2.1 does not remain effective for a period of at least 90 days beyond
the effective date (which period shall be extended one day for each day the
applicable Prospectus cannot be delivered as a result of any event contemplated
by Section 3(e)(v)) thereof or until the consummation of the distribution by the
selling Holders of the Included Shares, then the Company shall be obligated to
effect an additional registration pursuant to this Section 2.1. The selling
Holders of Registrable Securities shall be permitted to withdraw all or any part
of the Included Shares from a Demand Registration upon written notice to the
Company at any time prior to the effective date of such Demand Registration. If
at any time a Registration Statement is filed pursuant to a Demand Registration,
and subsequently a sufficient number of Included Shares are withdrawn from the
Demand Registration so that such Registration Statement does not cover at least
a majority in the aggregate of the Warrant Shares and the then outstanding
Registrable Securities, the selling Holders who have not withdrawn their
Included Shares shall have the opportunity to include an additional number of
Registrable Securities in the Demand Registration so that such Registration
Statement covers at least a majority in the aggregate of the Warrant Shares and
the then outstanding Registrable Securities. If an additional number of
Registrable Securities is not so included, the Company may withdraw the
Registration Statement. Such withdrawn Registration Statement will not count as
a Demand Registration and the Company shall be obligated to effect an additional
registration pursuant to this Section 2.1.

(c) Priority in Demand Registrations Pursuant to Section 2.1. If a Demand
Registration pursuant to this Section 2.1 involves an underwritten offering and
the managing underwriter advises the Company in writing that, in its opinion,
the number of securities requested to be included in such registration
(including securities of the Company which are not Registrable Securities)
exceeds the number which can be sold in such offering without adversely
affecting such offering, the Company will include in such registration the
Registrable Securities that the Holders exercising their Demand Registration
rights propose to sell pro rata among the Holders of such Registrable Securities
on the basis of the number of shares that each holder has requested to be
included in such registration. In the event that the number of Registrable
Securities requested to be included in such registration is less than the number
which, in the opinion of the managing underwriter, can be sold, the Company may
include in such registration the securities the Company proposes to sell or to
have sold up to the number of securities that, in the opinion of the
underwriter, can be sold. Notwithstanding the foregoing, if the managing
underwriters advise the Company and the participating Holders in writing that
the number of shares proposed to be included in such registration statement
exceeds the number which can be sold in such offering without adversely
affecting such offering, such Holders will be entitled to withdraw their shares
from such registration statement and such registration statement shall not count
as a Demand Registration under this Section 2.1.

(d) Selection of Underwriter. If a majority of the selling Holders so elect, the
offering of such Registrable Securities pursuant to such Demand Registration
shall be in the form of an underwritten offering. The holders of a majority of
the Included Shares shall select one or more nationally recognized firms of
investment bankers, who shall be reasonably acceptable to the Company, to act as
the managing underwriter or underwriters in connection with such offering and
shall select any additional investment bankers and managers to be used in
connection with the offering.

(e) Expenses. The Company will pay all Registration Expenses in connection with
the registrations requested pursuant to Section 2.1(a). Each Holder shall pay
all underwriting discounts and commissions and transfer taxes, if any, relating
to the sale or disposition of such Holder's Registrable Securities pursuant to a
registration requested pursuant to this Section 2.1.

2.2. Piggy-Back Registration.

(a) At any time the Company proposes to file a Registration Statement under the
Securities Act with respect to an offering by the Company for its own account or
for the account of any of its respective securityholders of Class A Common Stock
(other than (i) a Registration Statement on Form S-4 or S-8 (or any substitute
form that may be adopted by the SEC) or (ii) a Registration Statement filed in
connection with an offer or offering of securities solely to the Company's
existing securityholders), then the Company shall give written notice of such
proposed filing to the Holders of Registrable Securities as soon as practicable
(but in no event less than 15 Business Days before the anticipated filing date),
and such notice shall offer such Holders the opportunity to register such number
of Registrable Securities as each such Holder may request (which request shall
specify the Registrable Securities intended to be disposed of by such selling
Holder and the intended method of distribution thereof) (a "Piggy-Back
Registration"). The Company shall use its reasonable best efforts to cause the
managing underwriter or underwriters of such proposed offering to permit the
Registrable Securities requested to be included in a Piggy-Back Registration to
be included on the same terms and conditions as the securities of the Company or
any other securityholder included therein and to permit the sale or other
disposition of such Registrable Securities in accordance with the intended
method of distribution thereof. Any selling Holder shall have the right to
withdraw its request for inclusion of its Registrable Securities in any
Registration Statement prior to it becoming effective pursuant to this
Section 2.2 by giving written notice to the Company of its request to withdraw.
The Company may withdraw a Piggy-Back Registration at any time prior to the time
it becomes effective; provided that the Company shall give prompt notice thereof
to participating selling Holders. The Company will pay all Registration Expenses
in connection with each registration of Registrable Securities requested
pursuant to this Section 2.2, and each Holder shall pay all underwriting
discounts and commissions and transfer taxes, if any, relating to the sale or
disposition of such Holder's Registrable Securities pursuant to a registration
effected pursuant to this Section 2.2.

No registration effected under this Section 2.2, and no failure to effect a
registration under this Section 2.2, shall relieve the Company of its obligation
to effect a registration upon the request of Holders pursuant to Section 2.1,
and no failure to effect a registration under this Section 2.2 and to complete
the sale of Registrable Shares in connection therewith shall relieve the Company
of any other obligation under this Agreement.

(b) Restrictions on Sale by Holders. Each Holder of Registrable Securities to be
sold hereunder agrees, if and to the extent reasonably requested in writing by
the managing underwriter or underwriters in an underwritten offering, not to
effect any public sale or distribution of Registrable Securities or of
securities of the Company of the same class as (except as part of such
underwritten offering) any securities included in such Registration Statement,
including a sale pursuant to Rule 144, during the 30-day period prior to, and
during the 90-day period beginning on, the closing date of each underwritten
offering made pursuant to such Registration Statement (except, in the event that
the Registration Statement is filed on behalf of anyone other than the Company,
then the 30-day period prior to, and during the 30-day period beginning on, the
closing date pursuant to such Registration Statement, except in each case to the
extent permitted by such managing underwriter or underwriters (which permission
must be on a pro rata basis for all Holders or, if not pro rata, shall relieve
all Holders of the restriction herein set forth)).

The foregoing provisions of this Section 2.2(b) shall not apply (A) to any
Holder of Registrable Securities if such Holder is prevented by applicable
statute or regulation from entering into any such agreement; provided, however,
that any such Holder shall undertake, in its request to participate in any such
underwritten offering, not to effect any public sale or distribution of any
Registrable Securities commencing on the date of sale of such Registrable
Securities unless it has provided 30 days' prior written notice of such sale or
distribution to such managing underwriter or underwriters, (B) to any transfer
by any Holder to its Affiliate so long as the transferee agrees to be limited to
the same restrictions set forth in the first paragraph of this Section 2.2(b) as
applied to the transferring Holder, and (D) to any transfers of Registrable
Securities covered by any effective Registration Statement.

2.3. Reduction of Offering.

(a) If the managing underwriter or underwriters of any underwritten offering
described in Section 2.2 have informed, in writing, the Company and the selling
Holders of the Registrable Securities requesting inclusion in such offering that
it is their opinion that the total number of shares which the Company, the
selling Holders and any other Persons desiring to participate in such
registration intend to include in such offering is such as to adversely affect
the success of such offering, including the price at which such securities can
be sold, then the number of shares to be offered for the account of the selling
Holders and all such other Persons (other than the Company) participating in
such registration shall be reduced or limited pro rata in proportion to the
respective number of shares requested to be registered to the extent necessary
to reduce the total number of shares requested to be included in such offering
to the number of shares, if any, recommended by such managing underwriters.

(b) If, as a result of the proration provisions of this Section 2.3, any selling
Holder shall not be entitled to include all Registrable Securities in a
Piggy-Back Registration that such selling Holder has requested to be included,
such selling Holder may elect to withdraw his request to include Registrable
Securities in such registration; provided, however, that such a withdrawal shall
be irrevocable and, after making such withdrawal, a selling Holder shall no
longer have any right to include Registrable Securities in the registration as
to which such withdrawal was made.

2.4. Registration of Transfers and Exchanges.

(a) Transfer and Exchange. The Company and each Transfer Agent shall not be
obligated to register the transfer or exchange of any Registrable Security
unless such Warrants or Warrant Shares are delivered to the Transfer Agent duly
endorsed or accompanied by written instruments of transfer and are accompanied
by the following additional information and documents, as applicable:

(A) if such Restricted Security is being delivered to the Transfer Agent by a
holder for registration in the name of such holder, without transfer, a
certification from such holder to that effect (in substantially the form of
Exhibit A hereto); or

(B) if such Restricted Security is being transferred in reliance on another
exemption from the registration requirements of the Securities Act, a
certification to that effect (in substantially the form of Exhibit A hereto) and
an Opinion of Counsel reasonably acceptable to the Company and to such Transfer
Agent to the effect that such transfer is in compliance with the Securities Act.

(b) Legends.

(i) Except as permitted by the following paragraph (ii), each Restricted
Security shall bear a legend substantially to the following effect:

THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933, AS
AMENDED (THE "SECURITIES ACT"), OR ANY STATE SECURITIES LAWS. NEITHER THIS
SECURITY NOR ANY INTEREST OR PARTICIPATION HEREIN MAY BE REOFFERED, SOLD,
ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE DISPOSED OF IN THE
ABSENCE OF SUCH REGISTRATION OR UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR NOT
SUBJECT TO, REGISTRATION.

THE HOLDER OF THIS SECURITY BY ITS ACCEPTANCE HEREOF AGREES TO OFFER, SELL OR
OTHERWISE TRANSFER SUCH SECURITY, PRIOR TO THE DATE WHICH IS TWO YEARS AFTER THE
LATER OF THE ORIGINAL ISSUE DATE HEREOF AND THE LAST DATE ON WHICH THE COMPANY
OR ANY AFFILIATE OF THE COMPANY WAS THE OWNER OF THIS SECURITY (OR ANY
PREDECESSOR SECURITY), ONLY (A) TO THE COMPANY, (B) PURSUANT TO A REGISTRATION
STATEMENT WHICH HAS BEEN DECLARED EFFECTIVE UNDER THE SECURITIES ACT, OR
(C) PURSUANT TO AN AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT, SUBJECT TO THE COMPANY'S AND THE TRANSFER AGENT'S RIGHT IN THEIR
SOLE DISCRETION PRIOR TO ANY SUCH OFFER, SALE OR TRANSFER PURSUANT TO CLAUSE (C)
TO REQUIRE THE DELIVERY OF AN OPINION OF COUNSEL, CERTIFICATIONS AND/OR OTHER
INFORMATION SATISFACTORY TO EACH OF THEM, AND IN EACH OF THE FOREGOING CASES, A
CERTIFICATE OF TRANSFER IN THE FORM APPEARING ON THE OTHER SIDE OF THIS SECURITY
IS COMPLETED AND DELIVERED BY THE TRANSFEROR TO EACH OF THEM. THIS LEGEND WILL
BE REMOVED UPON THE REQUEST OF THE HOLDER AFTER THIS SECURITY CEASES TO BE A
RESTRICTED SECURITY (AS DEFINED IN THE COMMON STOCK REGISTRATION RIGHTS
AGREEMENT).

(ii) Upon any sale or transfer of any Restricted Security pursuant to Rule 144
or an effective registration statement under the Securities Act, the Transfer
Agent shall permit the holder thereof to exchange such Restricted Security for a
Warrant Share that does not bear the legend set forth above and rescind any
related restriction on the transfer of such Warrant Share.

3. Registration Procedures. In connection with the obligations of the Company
with respect to any Registration Statement pursuant to Sections 2.1 and 2.2
hereof, the Company shall:

(a) prepare and file with the SEC a Registration Statement on the appropriate
form under the Securities Act, which form (i) shall be selected by the Company
and (ii) shall comply as to form in all material respects with the requirements
of the applicable form and include all financial statements required by the SEC
to be filed therewith, and the Company shall use its reasonable best efforts to
cause such Registration Statement to become effective and remain effective in
accordance with Section 2 hereof;

(b) prepare and file with the SEC such amendments and post-effective amendments
to each Registration Statement as may be necessary to keep such Registration
Statement effective for the applicable period, cause each Prospectus to be
supplemented by any prospectus supplement required by law and, as so
supplemented, to be filed pursuant to Rule 424 or any similar provision then in
force under the Securities Act;

(c) furnish to each Holder of Registrable Securities and to each underwriter of
an underwritten offering of Registrable Securities, if any, without charge, as
many copies of each Prospectus, including each preliminary Prospectus, and any
amendment or supplement thereto and such other documents as such Holder or
underwriter may reasonably request, in order to facilitate the public sale or
other disposition of the Registrable Securities;

(d) use its reasonable best efforts to register or qualify the Registrable
Securities under all applicable state securities or Blue Sky laws of such
jurisdictions as any Holder shall reasonably request in writing by the time the
applicable Registration Statement is declared effective by the SEC, and do any
and all other acts and things which may be reasonably necessary or advisable to
enable such Holder to consummate the disposition in each such jurisdiction of
such Registrable Securities owned by such Holder; provided, however, that the
Company shall not be required to (i) qualify as a foreign corporation or as a
dealer in securities in any jurisdiction where it would not otherwise be
required to qualify but for this Section 3(d), (ii) file any general consent to
service of process or (iii) subject itself to taxation in any such jurisdiction
if it is not so subject;

(e) notify each selling Holder of Registrable Securities promptly (i) when a
Registration Statement has become effective and when any post-effective
amendments and supplements thereto become effective, (ii) of any request by the
SEC or any state securities authority for amendments and supplements to a
Registration Statement and Prospectus or for additional information after the
Registration Statement has become effective, (iii) of the issuance by the SEC or
any state securities authority of any stop order suspending the effectiveness of
a Registration Statement or the initiation of any proceedings for that purpose,
(iv) if, between the effective date of a Registration Statement and the closing
of any sale of Registrable Securities covered thereby, the representations and
warranties of the Company contained in any underwriting agreement, securities
sales agreement or other similar agreement, if any, relating to the offering
cease to be true and correct in all material respects or if the Company receives
any notification with respect to the suspension of the qualification or
exemption from qualification of the Registrable Securities for sale in any
jurisdiction or the initiation of any proceeding for such purpose and (v) of the
happening of any event during the period a Registration Statement is effective
which makes any statement of material fact made in such Registration Statement
or the related Prospectus untrue in any material respect or which requires the
making of any changes in such Registration Statement or Prospectus in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading;

(f) make every reasonable effort to obtain the withdrawal of any order
suspending the effectiveness of a Registration Statement at the earliest
possible date;

(g) furnish to each Holder of Registrable Securities, without charge, one
conformed copy of each Registration Statement and any post-effective amendment
thereto (with documents incorporated therein by reference or exhibits thereto),
if so requested;

(h) cooperate with the selling Holders of Registrable Securities to facilitate
the timely preparation and delivery of certificates representing Registrable
Securities to be sold and not bearing any restrictive legends and registered in
such names as the selling Holders may reasonably request at least two Business
Days prior to the closing of any sale of Registrable Securities;

(i) upon the occurrence of any event contemplated by Section 3(e)(v) hereof, use
reasonable efforts to prepare a supplement or post-effective amendment to a
Registration Statement or the related Prospectus or any document incorporated
therein by reference or file any other required document so that, as thereafter
delivered to the purchasers of the Registrable Securities, such Prospectus will
not contain any untrue statement of a material fact or omit to state a material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided, however, that the Company
shall not be required to amend or supplement a Registration Statement, any
related Prospectus or any document incorporated therein by reference in the
event that, and for so long as, an event occurs and is continuing as a result of
which the Registration Statement, any related Prospectus or any document
incorporated therein by reference as then amended or supplemented would, in the
Company's good faith judgment, contain an untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements therein
not misleading in the light of the circumstances under which they are made. The
Company agrees to notify each Holder to suspend use of the Prospectus as
promptly as practicable after the occurrence of such an event, and each Holder
hereby agrees to suspend use of the Prospectus until the Company has amended or
supplemented the Prospectus to correct such misstatement or omission. At such
time as such public disclosure is otherwise made or the Company determines in
good faith that such disclosure is not necessary, the Company agrees promptly to
notify each Holder of such determination, to amend or supplement the Prospectus
if necessary to correct any untrue statement or omission therein and to furnish
each Holder such numbers of copies of the Prospectus as so amended or
supplemented as each Holder may reasonably request;

(j) a reasonable time prior to the filing in connection with an underwritten
offering as described in Section 2.1(d) of any Registration Statement, any
Prospectus, any amendment to a Registration Statement or amendment or supplement
to a Prospectus or any document which is to be incorporated by reference into a
Registration Statement or a Prospectus after initial filing of a Registration
Statement and prior to the effectiveness thereof, provide copies of such
document to the Holders and make available for discussion of such document the
representatives of the Company as shall be reasonably requested by the Holders
of Registrable Securities;

(k) obtain a CUSIP number for the Warrant Shares;

(l) (i) make reasonably available for inspection by a representative of, and
counsel for, any Holder selling Registrable Securities pursuant to the
Registration Statement and any underwriter participating in any disposition
pursuant to a Registration Statement, all relevant financial and other records,
pertinent corporate documents and properties of the Company and (ii) cause the
Company's officers, directors and employees to make reasonably available all
relevant information reasonably requested by such representative, counsel or any
such underwriter in connection with any such Registration Statement;

(m) if reasonably requested by the Holders in connection with any underwritten
offering as described in Section 2.1(d), shall use its reasonable best efforts
to cause (w) counsel for the Company to deliver an opinion relating to such
underwritten offering and the Common Stock, in customary form, (x) its officers
to execute and deliver all customary documents and certificates reasonably
requested by a representative of the Holders or any underwriter, as applicable
and (y) its independent public accountants to provide a comfort letter in
customary form;

(n) shall use its reasonable best efforts to cause the shares of Common Stock
registered pursuant to the Registration Statement to be listed on the NASDAQ
National Market or other such stock exchange or trading system on which the
Company's Common Stock primarily trade;

(o) the Company shall take all other steps necessary to effect the registration,
offering and sale of the Registrable Securities covered by the Registration
Statement contemplated hereby.

The Company may, as a condition to such Holder's participation in any
Registration Statement, require each Holder of Registrable Securities to
(i) furnish to the Company such information regarding the Holder and the
proposed distribution by such Holder of such Registrable Securities as the
Company may from time to time reasonably request in writing and (ii) agree in
writing to be bound by this Agreement.

4. Indemnification and Contribution. (a) The Company agrees to indemnify and
hold harmless each Holder and each person, if any, who controls such Holder
within the meaning of either Section 15 of the Securities Act or Section 20 of
the Exchange Act, or is under common control with, or is controlled by, such
Holder, from and against all losses, claims, damages and liabilities (including,
without limitation, any reasonable legal or other expenses incurred by any
Holder or any such controlling or affiliated person in connection with defending
or investigating any such action or claim) caused by any untrue statement or
alleged untrue statement of a material fact contained in any Registration
Statement (or any amendment thereto) pursuant to which Registrable Securities
were registered under the Securities Act, or caused by any omission or alleged
omission to state therein a material fact necessary to make the statements
therein in the light of the circumstances under which they were made not
misleading, or caused by any untrue statement or alleged untrue statement of a
material fact contained in any Prospectus (as amended or supplemented if the
Company shall have furnished any amendments or supplements thereto), or caused
by any omission or alleged omission to state therein a material fact necessary
to make the statements therein in the light of the circumstances under which
they were made not misleading, except insofar as (i) such losses, claims,
damages or liabilities are caused by any such untrue statement or omission or
alleged untrue statement or omission based upon information relating to such
Holder furnished to the Company in writing by or on behalf of such Holder
expressly for use in any such Registration Statement or Prospectus or (ii) the
untrue statement or alleged untrue statement or omission or alleged omission was
completely corrected in the final Prospectus as then amended or supplemented and
the final Prospectus as then amended or supplemented does not contain any other
untrue statement or alleged untrue statement or omission or alleged omission
that was the subject matter of the related proceeding.

(b) Each Holder agrees, severally and not jointly, to indemnify and hold
harmless the Company, its directors, its officers and each person, if any, who
controls the Company within the meaning of either Section 15 of the Securities
Act or Section 20 of the Exchange Act to the same extent as the foregoing
indemnity from the Company to such Holder, but only with reference to
information relating to such Holder and its proposed distribution of Included
Shares furnished to the Company in writing by or on behalf of such Holder
expressly for use in any Registration Statement (or any amendment thereto) or
any Prospectus (or any amendment or supplement thereto).

(c) In case any proceeding (including any governmental investigation) shall be
instituted involving any person in respect of which indemnity may be sought
pursuant to either paragraph (a) or (b) above, such person (the "indemnified
party") shall promptly notify the person against which such indemnity may be
sought (the "indemnifying party") in writing and the indemnifying party, upon
request of the indemnified party, shall retain counsel selected by the
indemnifying party reasonably satisfactory to the indemnified party to represent
the indemnified party and any others the indemnifying party may designate in
such proceeding and shall pay the reasonable fees and disbursements of such
counsel relating to such proceeding. In any such proceeding, any indemnified
party shall have the right to retain its own counsel, but the fees and expenses
of such counsel shall be at the expense of such indemnified party unless (i) the
indemnifying party and the indemnified party shall have mutually agreed in
writing to the retention of such counsel or (ii) the indemnifying party fails
promptly to assume the defense of such proceeding or fails to employ counsel
reasonably satisfactory to such indemnified party or parties or (iii) the named
parties to any such proceeding (including any impleaded parties) include both
such indemnified party or parties and the indemnifying parties or an affiliate
of the indemnifying parties or such indemnified parties, and there may be one or
more defenses available to such indemnified party or parties that are different
from or additional to those available to the indemnifying parties, in which
case, if such indemnified party or parties notifies the indemnifying parties in
writing that it elects to employ separate counsel of its choice at the expense
of the indemnifying parties, the indemnifying parties shall not have the right
to assume the defense thereof and such counsel shall be at the expense of the
indemnifying parties, it being understood, however, that unless there exists a
conflict among indemnified parties, the indemnifying parties shall not, in
connection with any one such proceeding or separate but substantially similar or
related proceedings in the same jurisdiction, arising out of the same general
allegations or circumstances, be liable for the fees and expenses of more than
one separate firm of attorneys (together with one local counsel in any
jurisdiction) at any time for such indemnified party or parties. The
indemnifying party shall not be liable for any settlement of any proceeding
effected without its written consent but, if settled with such consent or if
there be a final judgment for the plaintiff, the indemnifying party agrees to
indemnify the indemnified party from and against any loss or liability by reason
of such settlement or judgment. No indemnifying party shall, without the prior
written consent of the indemnified party, effect any settlement of any pending
or threatened proceeding in respect of which any indemnified party is a party or
is threatened to be a party, if indemnity could have been sought hereunder by
such indemnified party, unless such settlement includes an unconditional release
of such indemnified party from all liability on claims that are the subject
matter of such proceeding.

(d) To the extent the indemnification provided for in paragraph (a) or (b) of
this Section 4 is unavailable to an indemnified party or insufficient in respect
of any losses, claims, damages or liabilities, then each indemnifying party
under such paragraph, in lieu of indemnifying such indemnified party thereunder,
shall contribute to the amount paid or payable by such indemnified party as a
result of such losses, claims, damages or liabilities in such proportion as is
appropriate to reflect the relative fault of the Company on the one hand and the
Holders on the other hand in connection with the statements or omissions that
resulted in such losses, claims, damages or liabilities, as well as any other
relevant equitable considerations. The relative fault of the Company on the one
hand and the Holders on the other hand shall be determined by reference to,
among other things, whether the untrue or alleged untrue statement of a material
fact or the omission or alleged omission to state a material fact relates to
information supplied by the Company or by the Holders and the parties' relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission.

(e) The Company and each Holder agrees that it would not be just or equitable if
contribution pursuant to this Section 4 were determined by pro rata allocation
or by any other method of allocation that does not take account of the equitable
considerations referred to in paragraph (d) above. The amount paid or payable by
an indemnified party as a result of the losses, claims, damages and liabilities
referred to in paragraph (d) above shall be deemed to include, subject to the
limitations set forth above, any reasonable legal or other expenses incurred
(and not otherwise reimbursed) by such indemnified party in connection with
investigating or defending any such action or claim. Notwithstanding the
provisions of this Section 4, in no event shall a Holder be required to
contribute any amount in excess of the amount by which proceeds received by such
Holder from sales of Warrants or Registrable Securities exceeds the amount of
any damages that such Holder has otherwise been required to pay by reason of
such untrue or alleged untrue statement or omission or alleged omission. No
person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation. The remedies
provided for in this Section 4 are not exclusive and shall not limit any rights
or remedies which may otherwise be available to any indemnified party at law or
in equity.

5. Miscellaneous.

(a) Listing. The Company agrees to use its best efforts to cause the publicly
traded shares of its Common Stock to be listed on the principal exchange which
they were previously listed or such other national stock exchange or national
securities exchange reasonably acceptable to the Holders.

(b) No Inconsistent Agreements. The Company has not entered into nor will the
Company on or after the date of this Agreement enter into any agreement which is
inconsistent with the rights granted to the Holders of Registrable Securities in
this Agreement or otherwise conflicts with the provisions hereof or that allow
any Person, other than a Holder, to include or register any shares of Common
Stock of the Company or its subsidiaries or any other security in any
Registration Statement filed in connection with a Demand Registration. The
rights granted to the Holders hereunder do not in any way conflict with and are
not inconsistent with the rights granted to the holders of the Company's other
issued and outstanding securities, if any, under any such agreements.

(c) Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given,
unless the Company has obtained the written consent of Holders of at least a
majority of the outstanding Warrants and Warrant Shares affected by such
amendment, modification, supplement, waiver or consent; provided, however, a
waiver or consent to departure from the provisions hereof that relates
exclusively to the rights of Holders of Warrants and Registrable Securities
whose securities are being sold pursuant to a registration statement and that
does not directly or indirectly affect the rights of other Holders of Warrants
and Registrable Securities may be given by the Holders of a majority of the
Warrants and Registrable Securities proposed to be sold.

(d) Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand delivery, registered first-class
mail, telex, telecopier, or any courier guaranteeing overnight delivery (i) if
to a Holder, to the address of such Holder as it appears in the register of the
Company by means of a notice given in accordance with the provisions of this
Section 5(d), which address initially is, with respect to the Lenders, the
address set forth in the Credit Agreement or (ii) if to the Company, initially
at the Company's address set forth in the Credit Agreement and thereafter at
such other address, notice of which is given in accordance with the provisions
of this Section 5(d), with a copy to KMZ Rosenman, 575 Madison Avenue, New York,
New York 10022-2585, Attention: Robert L. Kohl.

All such notices and communications shall be deemed to have been duly given: at
the time delivered by hand, if personally delivered, five Business Days after
being deposited in the mail, postage prepaid, if mailed; when answered back, if
telexed; when receipt is acknowledged, if telecopied; and on the next business
day, if timely delivered to an air courier guaranteeing overnight delivery.

(e) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors, assigns and transferees of each of the parties,
including, without limitation and without the need for an express assignment,
subsequent Holders.

(f) Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

(g) Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

(h) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

(i) Severability. In the event that any one or more of the provisions contained
herein, or the application thereof in any circumstance, is held invalid, illegal
or unenforceable, the validity, legality and enforceability of any such
provision in every other respect and of the remaining provisions contained
herein shall not be affected or impaired thereby.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

COMPANY:

CENTRAL EUROPEAN MEDIA ENTERPRISES LTD.

By: /s/ Andrea Kozma
Name: Andrea Kozma
Title: Vice President and General Counsel

LENDERS:

STEPHEN ADAMS LIVING TRUST,
by GoldenTree Asset Management, LP,
as Agent

By: /s/ Steven Shapiro
Name: Steven Shapiro
Title: Portfolio Manager

ALPHA U.S. SUBFUND II, LLC,
by GoldenTree Asset Management, LP,
as Agent

By: /s/ Steven Shapiro
Name: Steven Shapiro
Title: Portfolio Manager

DB STRUCTURED PRODUCTS, INC.
by GoldenTree Asset Management, LP,
as Agent

By: /s/ Steven Shapiro
Name: Steven Shapiro
Title: Portfolio Manager

BROAD FOUNDATION,
by GoldenTree Asset Management, LP,
as Agent

By: /s/ Steven Shapiro
Name: Steven Shapiro
Title: Portfolio Manager

B&W MASTER TOBACCO RETIREMENT TRUST
by GoldenTree Asset Management, LP,
as Agent

By: /s/ Steven Shapiro
Name: Steven Shapiro
Title: Portfolio Manager

THE UNIVERSITY OF CHICAGO
by GoldenTree Asset Management, LP,
as Agent

By: /s/ Steven Shapiro
Name: Steven Shapiro
Title: Portfolio Manager

ELI BROAD
by GoldenTree Asset Management, LP,
as Agent

By: /s/ Steven Shapiro
Name: Steven Shapiro
Title: Portfolio Manager

GOLDENTREE HIGH YIELD VALUE MASTER FUND, L.P.

By: /s/ Steven Shapiro
Name: Steven Shapiro
Title: Portfolio Manager

GOLDENTREE HIGH YIELD MASTER FUND, LTD.

By: /s/ Steven Shapiro
Name: Steven Shapiro
Title: Portfolio Manager

GOLDENTREE HIGH YIELD OPPORTUNITIES I, L.P.

By: /s/ Steven Shapiro
Name: Steven Shapiro
Title: Portfolio Manager

GOLDENTREE HIGH YIELD OPPORTUNITIES II, L.P.

By: /s/ Steven Shapiro
Name: Steven Shapiro
Title: Portfolio Manager

EXHIBIT A

CERTIFICATE TO BE DELIVERED UPON EXCHANGE

OR REGISTRATION OF RESTRICTED SECURITIES

Re: Class A Common Stock, par value $.08 per share ("Common Stock"), of Central
European Media Enterprises Ltd.

This Certificate relates to shares of Common Stock held in definitive form by
______ (the "Transferor").

The Transferor:



Has requested the Transfer Agent by written order to exchange or register the
transfer of shares of Common Stock.



In connection with such request, the Transferor does hereby certify that the
Transferor is familiar with the Common Stock Registration Rights Agreement
("Agreement") relating to the shares of Common Stock and the restrictions on
transfers thereof as provided in Section 2.4 of such Agreement, and that the
transfer of shares of Common Stock requested hereby does not require
registration under the Securities Act of 1933, as amended (the "Securities Act")
because:



Such shares of Common Stock are being acquired for the Transferor's own account,
without transfer.





Such shares of Common Stock are being transferred pursuant to an effective
registration statement under the Securities Act.





Such shares of Common Stock are being transferred in reliance on and in
compliance with an exemption from the registration requirements of the
Securities Act. An opinion of counsel to the effect that such transfer does not
require registration under the Securities Act accompanies this Certificate.






[INSERT NAME OF TRANSFEROR]



By:

Date: